NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OSSIE LEE SLAUGHTER,                            No. 16-35947

                Plaintiff-Appellant,            D.C. No. 4:16-cv-05109-LRS

 v.
                                                MEMORANDUM*
JEFFREY A. UTTECHT, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Ossie Lee Slaughter, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Slaughter’s application to proceed in forma pauperis

(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s interpretation and application of 28 U.S.C. § 1915(g). Harris v.

Mangum, 863 F.3d 1133, 1138 (9th Cir. 2017). We affirm.

      The district court properly denied Slaughter’s motion to proceed IFP

because at the time Slaughter filed the complaint, Slaughter had filed three actions

or appeals that qualified as “strikes,” and Slaughter did not plausibly allege that he

was “under imminent danger of serious physical injury” at the time he lodged the

complaint or the appeal. 28 U.S.C. § 1915(g); Harris, 863 F.3d at 1143 (“[W]hen

(1) a district court dismisses a complaint on the ground that it fails to state a claim,

(2) the court grants leave to amend, and (3) the plaintiff then fails to file an

amended complaint, the dismissal counts as a strike under § 1915(g).”); Richey v.

Dahne, 807 F.3d 1202, 1208 (9th Cir. 2015) (appellate court’s denial of IFP

because the appeal is frivolous counts as a “strike” even though the court does not

dismiss the appeal until later, after appellant fails to pay the filing fee).

      We reject as meritless Slaughter’s contentions of judicial misconduct or bias.

      AFFIRMED.




                                            2                                      16-35947